Citation Nr: 1129853	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  03-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a right ankle disorder.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2005.  A copy of the hearing transcript has been associated with the claims file. 

The Board remanded this case for additional development in April 2005, March 2008, October 2008, and April 2010 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

The Veteran's current right ankle arthritis with instability is etiologically related to service.


CONCLUSION OF LAW

Right ankle arthritis with instability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent an enlistment examination in March 1979.  No relevant abnormalities were noted, and the Veteran indicated he was in "good health."  Additional examinations in September 1985 and April 1987 yielded similar findings.

In November 1990, the Veteran reported that he twisted his right ankle while playing football.  On examination, there was moderate swelling, no discoloration, and decreased range of motion due to pain.  The Veteran was treated with an Ace bandage, ice, and elevation.  He was also issued crutches.

During additional examinations in November 1996 and July 1999, no relevant abnormalities were found.  However, the Veteran reported a history of intermittent right ankle pain that he attributed to an old football injury.

Shortly after his discharge, the Veteran underwent a VA examination in December 1999.  He reported spraining his ankle around 1989, and having chronic pain and soreness since that time.  He sometimes wore a brace to treat his condition.  On examination, there was no pain, soreness, tenderness, or swelling of the ankle.  The Veteran was diagnosed with a right ankle sprain.

VA treatment records dated April 2003 and May 2004 show the Veteran complained of a sharp pain in the outer right ankle.  He reported a history of an ankle sprain in that area and reported undergoing no rehabilitation for the prior injury.  He was diagnosed with a previous ankle sprain without proper rehabilitation, sinus tarsi syndrome, and ankle instability.  Additional records dated July 2004 reflect additional complaints of pain.

The Veteran testified at a Board hearing in February 2005.  He stated he injured his ankle playing football during service.  He "turned his foot" while planting it, and had to be carried off of the field.  He was treated with medication and had to use crutches to ambulate for a month or two.  He recalled being diagnosed with a fracture.  He was placed on limited duty.  After service, he continued to experience intermittent pain.  He denied sustaining any other ankle injuries after service.

The Veteran was afforded a VA examination in May 2008.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and performed a physical examination.  The examiner diagnosed arthritis based on x-ray evidence.  However, he stated that any relationship between current symptomatology and a remote injury would be purely speculative.  An additional VA examination in November 2008 yielded similar findings.

A supplemental VA opinion from the November 2008 examiner was obtained in March 2009.  He stated that it was less likely than not that the Veteran's current right ankle arthritis and instability was related to the ankle injury that occurred in service.  He noted that the Veteran was seen in October 1990 for an ankle sprain.  The Veteran did not follow up, and the examiner noted, incorrectly, that the next time the Veteran was seen for an ankle problem was in April 2003.  The examiner based his conclusion on this apparent gap in treatment.

VA treatment records dated February 2010 show additional complaints of ankle pain dating back to 1991.  In May 2010, the Veteran was diagnosed with a talar dome lesion, ligamentous laxity, and traumatic arthropathy.

Based on the evidence of record, the Board finds that service connection for a right ankle disability is warranted.  The record reflects diagnoses of arthritis and instability.  Moreover, the overall weight of the evidence is in favor of a finding that these conditions were incurred in service.  

Initially, the Board notes that the Veteran offered lay statements in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of specific orthopedic disorders.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his ankle disorder was the result of a sprain in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

However, to the extent that the lay statements of record are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board acknowledges that the Veteran is competent to provide evidence of his own experiences and observations.  Moreover, the Board finds him to be credible in his claims that he had ongoing symptoms since his discharge from service.  The Board specifically notes that service and post-service treatment records consistently included reports of right ankle pain after the Veteran's initial right ankle injury in service.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the treatment records and the lay statements of record competently and credibly establish a continuity of symptomatology of the Veteran's right ankle condition.

As noted above, however, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d at 1167; see Caluza v. Brown, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In this case, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, supra; see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Board finds that ankle pain is the type of symptom that a veteran is competent to describe.  See Barr, supra; also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds his assertions regarding continuous pain and discomfort since his in-service right ankle injury is entitled to some probative weight.  However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  In this regard, the Board notes that there are medical opinions in the record addressing the etiology of the Veteran's ankle disability.  

The Veteran's treating physician diagnosed the Veteran with ankle instability, sinus tarsi syndrome, and previous ankle sprain without proper rehabilitation.  Inherent in that diagnosis is an assertion that the Veteran's current condition was related to his previously documented right ankle sprain.  Although this diagnosis appears to have been made based only on a physical examination and a history relayed by the Veteran, the Board nonetheless finds the diagnosis probative.  The history provided by the Veteran is consistent with treatment records documenting the ankle injury in service.  

The May 2008 VA opinion was speculative in nature and provided no rationale for that conclusion.  The November 2008 examination also yielded a speculative opinion.  Although that examiner later concluded that the Veteran's current right ankle condition was less likely than not related to service, this was based on the erroneous finding that there were no reports of right ankle symptoms or treatment between the initial 1990 injury and treatment records dated April 2003.  

The Board finds that after a review of the opinions, the evidence is in equipoise as to the issue of a nexus between the current condition and the symptomatology.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for diagnosed right ankle arthritis with instability is warranted.


ORDER

Service connection for right ankle arthritis with instability is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


